I concur in the result. The record is somewhat unsatisfactory, but, I think, fairly discloses that the claim of res adjudicata was presented at the hearing before the commission. The point was discussed in the opinion by the commission and held to be of no avail, because of a material change in plaintiff's condition, traceable to the injury and resulting in the loss of his leg. There was medical testimony sustaining this finding by the commission.
The former finding was an adjudication of plaintiff's claim for compensation as of that date. While it is true that the commission may neither grant nor hold a rehearing (Harris v. Castile Mining Co., 222 Mich. 709; Levanen v. SenecaCopper Corp., *Page 240 227 Mich. 592; Anderson v. Ford Motor Co., 232 Mich. 500), such is not the case where the physical condition of the injured employee has changed, and the change is traceable to the injury. Burley v. Central Paper Co., 221 Mich. 595; Miller v.Keene, 232 Mich. 596.